PER CURIAM.
Upon his plea of guilty to the charge of possession of a controlled substance in *898Schedule III, Movant was sentenced to one year in the county jail. The court stayed execution and placed Movant on probation for a period of four years. Approximately six months later Movant filed his Motion to Withdraw Plea of Guilty and to Vacate, Set Aside or Correct Sentence in accordance with Rule 27.25 and 27.26. Movant’s motion alleged that he did not have effective assistance of counsel and that the plea was not voluntary because Movant was induced to enter the plea of guilty upon the assurance of counsel that he would receive a suspended sentence.
After an evidentiary hearing the court made the following entry:
“Defendant’s Motion to Withdraw Plea of Guilty and to Vacate, Set Aside or Correct Sentence heretofore heard and submitted, is denied.”
Our review upon an appeal with respect to Rule 27.26 is limited “. . .to a determination of whether the findings, conclusions and judgment of the trial court is clearly erroneous.” 27.26(j). Dill v. State, 525 S.W.2d 437 (Mo.App.1975).
By paragraph (i) of Rule 27.26 the trial court is required to “. . . make findings of fact and conclusions of law on all issues presented . . .”
The entry of the court in this case is not sufficient to permit Movant to properly perfect his appeal or for this court to undertake the limited review provided under Rule 27.26(j). State v. McCullough, 493 S.W.2d 353 (Mo.App.1973).
This cause is remanded to the trial court for findings of fact and conclusions of law upon all of the issues presented by the Movant.
All Judges concur.